MEMORANDUM **
Petitioners Jesus Ayala Velazquez and Agustina Amezquita, natives and citizens of Mexico, petition for review of a Board of Immigration Appeals (“BIA”) order denying their motion to reopen removal proceedings in which they were denied cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s denial of petitioners’ motion to reopen, which introduced further evidence of hardship to their United States citizen children. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006) (“Section 1252(a)(2)(B)(i)... bars jurisdiction where the question presented is essentially the same discretionary issue originally decided.”)
*695Our conclusion that we lack jurisdiction to review the BIA’s denial of reopening forecloses petitioners arguments that the BIA denied them due process by denying the motion as untimely, and by failing to properly evaluate the evidence presented in their motion to reopen. See Fernandez v. Gonzales, 439 F.3d at 603-04; Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1167 (9th Cir.2004) (explaining that cancellation is a discretionary form of relief in which a petitioner has no due process rights regarding the denial thereof).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.